 LOCALNO. 8280, UMW271Local No. 8280, United Mine Workers of America(Leatherwood No. 1 Mine ofBlue Diamond CoalCompany)andSouthern Labor Union Local No.188District30,UnitedMineWorkers of America(Leatherwood No. 1 Mine of Blue Diamond CoalCompany)andSouthern Labor Union Local No.188. Cases 9-CP-46-1 and 46-2June 29, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWNAND ZAGORIAOn November 29, 1966, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in certain unfair labor practices within themeaning of Section 8(b)(7)(A) of the NationalLabor Relations Act, as amended, and recommend-ing that the consolidated complaint be dismissed inits entirety, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Coun-sel filed exceptions to the Trial Examiner's Deci-sion and a supporting brief, the Charging Party(SLU) filed a brief in support of the General Coun-sel's exceptions, and the Respondents filed a briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision and the entire record inthe case, including the exceptions and briefs, andfinds merit in the exceptions of the General Coun-sel.The relevant findings of fact made by the TrialExaminer, but not his conclusions or recommenda-tions, are, as indicated below, hereby adopted.The basic facts are not in dispute. Briefly, theRespondent Unions are a local and a district or-ganization of the United Mine Workers of America.The UMW had been the recognized representativeof the Employer's employees since about 1945 andwas certified January 17, 1964. On February 24,1964, the Employer served a 60-day notice of ter-mination of the existing contract. Negotiations fora new contract were initiated by an Employer letterof March 16, 1964. The parties quickly reached animpasse on economic issues. When the contract ex-pired on April 27, 1964, the 180 employees then onthe payroll ceased work, but apparently no picket-ing ensued. Bargaining continued until June 25,1964. Neither party requested a meeting after thatdate.On August 11, 1964, the Employer informed theemployees by letter that it intended to reopen themine and that employees who had not returned towork by August 24 would be permanently replaced.Except for a reference to "the same productionschedule" that obtained on April 27, the letter didnot set forth the terms or conditions of employment.Shortly after receipt of the letter, the nonworkingemployees decided "for the local officers to go inand talk to Mr. Earl Forrest (mine superintendent)on the conditions of the letter he'd sent and to comeback to work." About 200 employees appeared atthe company premises shortly after receipt of theletter, and the Local's president and three commit-teemen left the group and told the mine superin-tendent they wished to talk about their jobs and thepossibility of returning to work. The superintendentreplied that he would "talk to them as individualsbut not as a group." After reporting to the group,the union representatives returned, advised the su-perintendent they could talk with him only as agroup, and were informed that in that case he wouldnot talk with them. The group then broke up.Mining operationswere resumed on aboutNovember 1, 1964. At a meeting of the RespondentLocal shortly after January 19, 1965, and after itwas learned that the mine was in operation, it wasdecided that a picket line should be instituted.Picketing commenced on January 19 and con-tinued, with one interruption, until it was enjoinedin a 10(1) proceeding on July 13, 1965. The picketsigns stated,inter alia,that UMWA and Local 8280had no contract. Meanwhile, on April 30, 1965,representativesof Southern Labor Union, theCharging Party, herein called SLU, demandedrecognition and bargaining on the basis of 120authorization cards from the unit employees, whichthen numbered about 120, of whom 28 had beenemployed previous to November 1, 1964. The Em-ployer's office manager testified that he comparedthe signatures on the cards with those in the person-nel files and, after rejecting about 5 as possibly notauthentic, reported to the Employer that the SLUhad presented 115 valid cards. The mine superin-tendent thereupon advised the SLU that it wasrecognized as collective-bargaining agent andproposed a May 5 meeting to negotiate a contract.On the same day the Employer notified the Respon-dent District that it was convinced UMW no longerrepresented the employees. The Employer andSLU representatives met as scheduled on May 4and, after 14 to 16 hours of negotiations, reachedagreement on a contract, which was signed on May5.The complaint is limited to picketing which tookplace after the Employer recognized SLU as bar-gaining representative of the employees at the Em-ployer'sLeatherwood No. 1 mine on April 30,166 NLRB No. 8 272DECISIONS OF NATIONAL LABOR RELATIONS BOARD1965. The Trial Examiner found,inter alia,that theEmployer engaged in an unfair labor practice whenitsmine superintendent refused tomeetand dealwith the local union committee shortly after August11, 1964, and, instead, insisted upon individualbargaining with the striking employees.I He thenreasoned that upon the commission of this unfairlabor practice, the economic strikers in RespondentDistrict's bargaining unit became unfair labor prac-tice strikers and were thus entitled to reinstatementand to inclusion in the bargaining unit for the pur-pose of ascertaining whether any union representeda majority therein. Since he found that RespondentDistrict had a presumptive majority in such unit onthe basis of the Board's certification of the Districtin January 1964, and that such presumption was notrebutted, the Trial Examiner concluded that onApril 30 SLU was a minority union which was notvalidly recognized.2Accordingly, the Trial Ex-aminer held that although recognition and bargain-ing may have been one object of the picketing,3 theRespondent District was a currently certified unionwhose picketing was in part to protest against unfairlabor practices, and hence the picketing did not vio-late Section 8(b)(7)(A) of the Act. We cannot agreewith the Trial Examiner's view of the case.Contrary to the Trial Examiner, we deem it un-necessary and improper to pass upon the Em-ployer's conduct which occurred more than 6months prior to the filing of the charges herein, andwe do not adopt the Trial Examiner's statement ofthe applicable statutory and decisional law. Rather,we view this case as controlled by our decision inRoman Stone ,4inwhich we held that the term"lawfully recognized" in Section 8(b)(7)(A) "wasmeant to include all bargaining relationships im-munefrom attack under Sections 8 and 9 of theAct."Here,as inRomanStone,the legality of the Em-ployer's recognition of the incumbent union cannotbe challenged in an 8(b)(7)(A) proceeding becauseno timely charge was filed thereon, and because thecontract, being valid on its face and of reasonableiThe strike began on April 27, 1964, but there was no picketing untilJanuary 19, 1965.2The Trial Examiner noted, incidentally, in his In. 25, that becauseSLU was a minorityunion, its contract would not bar a petition for anelection.3The Trial Examiner did not specifically find that an object of thepicketingwas to secure recognition and bargaining, but in his viewof the case this object could be lawfully pursued by picketing. How-ever, since the Respondents argue, and the Trial Examiner found,that the Respondents were presumed to be the majority representativeand entitled to recognition,and since Respondents contend that this wasnot a proscribed objective because they were not seeking "initial recog-nition."such object is implicitly conceded as one aim of the picketingin any event, we have held that a statement on a picket sign that anemployer does not have a contract with a labor organization clearlyimplies a recognitional and bargaining objectiveLocal Joint ExecutiveBoard of Hotel and Restaurant Employees and Bartenders, etc (LeonardSmitley, et al., d/b/a Crown Cafeteria),135 N LRB 1183. Here, the strikein its origin was over the failure of the Employer to sign a contract andthe picket signs protested the lack of a contractWe find, accordingly,duration, would be a bar to a representation peti-tion? Accordingly, in the absence of a timely andmeritorious charge, the Respondents are not enti-tled to assert any alleged invalidity in the Em-ployer's recognition of SLU as a defense herein.Therefore, as we have found that the Respondents6picketed the Employer after April 30, 1965, at leastpartially for the purpose of securing recognition andbargaining, we conclude that they thereby violatedSection 8(b)(7)(A) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth above,occurring in connection with the operations ofLeatherwood No. 1 Mine of Blue Diamond CoalCompany set forth in the attached Trial Examiner'sDecision, have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that Respondents have engaged incertain unfair labor practices, we shall order thatthey cease and desist therefrom and take certain af-firmative action designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Blue Diamond Coal Company is engaged incommerce and in an industry affecting commercewithin the meaning of Section 2(6) and (7) of theAct.2.Southern Labor Union Local No. 188; Dis-trict 30,United Mine Workers of America; andLocal 8280, United Mine Workers of America, arelabor organizations within the meaning of Sections2(5) and 8(b)(7)(A) of the Act.that one object of the picketing of Leather-wood No. 1 Mine was forrecognition and a collective-bargaining contract' International Hod Carriers', et al. (Roman Stone Construction Com-pany),153 NLRB 659.5 SeeDistrict 19, United Mine Workers of America (Seagraves CoalCompany),160 NLRB 1582, andLocal No 7463, United Mine WorkersofAmerica (Harlan Fuel Company),160 NLRB 1589.'The Trial Examiner's approach to this case did not require that heconsider Respondent District's denial of responsibility for the conduct ofthe Respondent Local in picketing the premises of the Employer. It ap-pears from the record, however, that payment received by the picketsfrom the District was disbursed on the picket line by a field representativeof the District. Both the president of the Local and the president of theDistrict testified that the latter attended meetings of the Local at which hediscussed the conduct of the picketing. The president of the District alsotestified that Local's officers visited the District's offices on more thanone occasion to discuss the conduct of the picketing. It is thus establishedon the record that the picketing was a joint venture of the RespondentDistrict and Respondent Local. Accordingly, we shall direct our Orderherein to both Respondents. LOCALNO. 8280,UMW2733.By picketing Leatherwood No. 1 Mine ofBlueDiamond Coal Company at Harlan, Ken-tucky, with an object of forcing or requiring BlueDiamond to recognize and bargain with them as thecollective-bargainingrepresentativeof its em-ployees, and with a further object of forcing orrequiring Blue Diamond's employees to accept orselectRespondents as their collective-bargainingrepresentative, at a time when Blue Diamond hadlawfully recognized Southern Labor Union LocalNo. 188 as the collective-bargaining representativeof its employees, and a question concerningrepresentation could not be raised under Section9(c) of the Act, Respondents have engaged in andare engaging in unfair labor practices within themeaning of Section 8(b)(7)(A) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the Respondents, Dis-trict 30, United Mine Workers of America, andLocal 8280, United Mine Workers of America,their officers, agents, and representatives, shall:1.Cease and desist from picketing or causing tobe picketed or threatening to picket LeatherwoodNo. 1 Mine of Blue Diamond Coal Company underconditions prohibited by Section 8(b)(7)(A) of theAct, where an object thereof is forcing or requiringsuch employer to recognize or bargain with them asthe collective-bargaining representative of its em-ployees, or forcing or requiring said employees toselectoracceptRespondentsastheircollective-bargaining representative.2.Take the following affirmative action whichis necessary to effectuate the policies of the Act:(a)Post in conspicuous places at their businessoffices,meeting halls, and all places where noticesto their members are customarily posted, copies ofthe attached notice marked "Appendix."7 Copiesof said notice, on forms provided by the RegionalDirector for Region 9, after being signed by anauthorized representative of each Respondent, shallbe posted by Respondents immediately uponreceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby the Respondents to insure that said notices arenot altered, defaced, or covered by any othermaterial.(b)Forthwithmail to the aforesaid RegionalDirector for Region 9, signed copies of said noticesfor posting by Blue Diamond Coal Company, if itbe willing, in places where notices to its employeesare customarily posted.(c)Notify the Regional Director for Region 9,in writing, within 10 days from the date of this Deci-sion,what steps have been taken to complyherewith.' In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "APPENDIXNOTICE TO ALL MEMBERS OF DISTRICT 30,UNITED MINE WORKERS OF AMERICA, ANDLOCAL No. 8280, UNITED MINE WORKERS OFAMERICA,AND TO ALL EMPLOYEES OFLEATHERWOOD No. I MINE OF BLUE DIAMONDCOAL COMPANYPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT under conditions prohibitedby Section 8(b)(7) of the Act, picket, or causeto be picketed, or threaten to picket, Leather-wood No. 1 Mine of Blue Diamond Coal Com-pany, where an object thereof is to force orrequireLeatherwood No. I Mine of BlueDiamond Coal Company, to recognize or bar-gainwith us as the representative of its em-ployees, or to force or require the employeesof Leatherwood No. 1 Mine of Blue DiamondCoal Company to accept or select us as theircollective-bargaining representative.DISTRICT 30, UNITEDMINE WORKERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)DatedByLOCAL8280,UNITEDMINE WORKERS OFAMERICA(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If you have any question concerning this noticeor compliance with its provisions, you may commu-nicate directly with the Board's Regional Office,Room 2023, Federal Office Building, 550 Main 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDStreet,Cincinnati,Ohio45202,Telephone684-3627.TRIAL EXAMINER'S DECISIONLOWELL GOERLICH, Trial Examiner: Upon chargesfiled by Southern Labor Union Local No. 188, hereinreferred to as the Charging Party, the General Counsel ofthe National Labor Relations Board, herein called theBoard, on behalf of the Board by the Regional Directorfor Region 9 on June 7, 1966, issued an order consolidat-ing cases, consolidated complaint and notice of hearing.Local No. 8280, United Mine Workers of America,herein referred to as Respondent Local No. 8280, andDistrict 30, United' Mine Workers of America, hereinreferred to as Respondent District 30, were namedRespondents. The consolidated complaint alleged thatthe Respondents had committed unfair labor practiceswithin the meaning of Section 8(b)(7)(A) of the NationalLabor Relations Act, as amended, herein referred to asthe Act. Respondents filed a timely joint answer to theconsolidated complaint, denying that they had engaged orwere engaging in the unfair labor practices alleged.The case came on for hearing before me in Harlan,Kentucky, on August 16. 17, and 18, 1966. At the closeof the General Counsel's evidence, the Respondentsmoved to dismiss the consolidated complaint as againstthe Respondents and each of them in that the GeneralCounsel had failed to establish proof to sustain thecharges against the Respondents. The Trial Examiner ex-pressed "serious doubt as to whether or nota prima faciecase [had] been established"; however, Respondents'motion was overruled subject to renewal. At the close ofall the evidence, the Respondents renewed their motionto dismiss.' The Trial Examiner reserved ruling uponsuch motion in order to enable the General Counsel tosubmit a brief.The General Counsel, the Charging Party, and theRespondents have submitted briefs supporting theirrespective positions. The briefs have been carefully con-sidered by the Trial Examiner.The issue before the Trial Examiner on the Respond-ents' motion to dismiss is whether the evidence adducedby the General Counsel supports a finding that the picket-ing which continued at the premises of the Blue DiamondI In stating Respondents'grounds for their motion Respondents' coun-sel said amongother things'... The evidence shows that at the time when United Mine Workersof America was a lawfully chosen bargaining agent of the employeesof Blue Diamond Coal Company immediately after August 11, 1964,the Blue Diamond Coal Company refused,and this appears as amatter of law,to talk with the employees who had chosen the UnitedMine Workers of America as their bargaining agent, and was mein-bets of Respondent's Local 8280, refused to talk with them as a groupand was told by an official ofthe BlueDiamond Coal Company thatsaid Company would converse and talk with them individually. Ittherefore is contended that this action,that is undenied in this record,constitutes an unfair labor practice upon the part of Blue DiamondCoal Company and that theBlue DiamondCoal Company havingcommitted same cannot now come here before this Board.. withoutthis unfair labor practice being considered as a defense to the charger[sic] and against the Respondents.sSection8(b)(7)(A)provides-It shall be an unfair labor practice for a labor organization or itsagents-Coal Company's Leatherwood No. I Mine afterthe BlueDiamond Coal Company's recognition of the SouthernLabor Union on April 30, 1965, without an election, andwhile the United Mine Workers remained the ostensiblecollective-bargaining agent, was in violation of Section8(b)(7)(A) of the Act.2The essential facts which are not in dispute are as fol-lows:Blue Diamond Coal Company (sometimes referred toherein as the Employer or Blue Diamond) is a Delawarecorporation engaged in the mining,processing and sale ofcoal at its Leatherwood No. I Mine located near Leather-wood, Kentucky. It also operated the Blair Fork Mineand the Scotia Mine.3 The Southern Labor Union duringthe period covered by this Decision maintained laborcontracts with the Blue Diamond Coal Company at suchestablishments. It is admitted that the Blue DiamondCoal Company is engaged in commerce as defined in Sec-tion 2(6) and (7) of the Act, and Trial Examiner so finds.On January 17, 1964,' the Regional Director forRegion 9 certified the United Mine Workers ofAmerica as the collective-bargaining agent for a unit of"all production and maintenance employees employed atthe employer's Leatherwood, Kentucky mine, excludingalloffice clerical employees, professional employees,guards, foremen and supervisors as defined in the Act."The certification resulted from an election in which 338ballots were cast for the United Mine Workers of Amer-ica and none against it. There were 367 eligible voters; 11ballotswere challenged. Thereafter on February 24,1964, Blue Diamond served on the Respondents a 60-day notice to terminate the contracts which covered theLeatherwood No. 1 Mine.Bargainingfor a new contractcommenced on March 16, 1964. On April 27, 1964, thecontract expired and work ceased at the mine. "[A]bout180" employees were on the payroll in the contract uniton April 27, 1964. None continued working.On May 25, 1964, Blue Diamond Coal Company'svice president, V.D. Toler, wrote C.E. Beane, presidentof District 30, a letter summarizing the results of the bar-gaining sessionsto date. Attached to the letter was a"proposition" offered by the Company on May 15, 1964.The letter ended with the paragraph:On May 21, 1964, I telephoned you for the purposeof ascertaining your reaction to the last proposal. Youinformed me that you would be unable to accept our(7) to picketor cause tobe picketed, or threatento picket or causeto be picketed, any employer where an object thereof isforcing orrequiring an employer to recognizeor bargain with alabor organiza-tion as the representative of his employees, or forcingor requiring theemployeesof an employer to accept or select suchlabor organizationas their collectivebargaining representative,unless suchlabor or-ganizationiscurrently certified as the representative of such em-ployees-(A)where the employer has lawfullyrecognized in accordancewith this Act any otherlabor organization and a question concerningrepresentationmay not appropriately be raised under section 9(c) ofthis Act, .. .The allegedunlawful picketingoccurred only at the Leatherwood NoIMine.4The petitionfor an electionhad been filed on November 20, 1962, andan electionwas conductedon September26, 1963.5Accordingto counselfor the General Counsel prior to November1962, "United Mine Workers of America ... the parentorganization ofboth the district and the local,was for morethan 10 yearsrecognized ascollective bargaining representative of Blue Diamond Mine employees in-volvedherein." LOCALNO. 8280, UMW275proposal and you again suggested that we executethe new United Mine Workers of America's contractthat was effective April 2, 1964, which for economicreasons was not acceptable to us. During this con-versation, I believe it was mutually understood thatfurthermeetingswould be fruitless in view ofeconomic conditions at the Leatherwood Mine andthe national policy of the United Mine Workers ofAmerica. If I am in error about this understanding,please advise.President Beane without contradiction testified that heanswered Toler's letter and advised Toler that he did notintend to leave the impression that negotiations had beenbroken off but that he was "ready to meet again at anytime that could mutually be arranged." The final meetingbetween the parties took place on June 25, 1964; sincethat date the employer has not engaged in collective bar-gaining with any of the representatives of the UnitedMine Workers Union.On August 11, 1964, Earl Forrest, superintendent ofLeatherwood No. I Mine, directed the following letter toeach employee who had ceased work on April 27, 1964:This is to give you formal notice that work is availa-ble for you at the Leatherwood Mine if you wish toreturn to work. It is planned to re-open the mineupon the same production schedule, two shifts, aswas being pursued on April 27, 1964. Jobs will begiven to those first returning to work, regardless ofwhether laid off or working just prior to that date.We hope that you will return to work, but if you havenot done so by August 24, 1964, we shall assumethat you do not intend to return, and after that datewe will employ permanent replacements for such ofour employees, as continue to refuse this offered em-ployment.We want to assure you that there will be no dis-crimination against you, and even if you remain onstrike after August 24, we will be glad to give youemployment unless your job has been filled by areplacement. However, it is only fair to advise youthat in the event your job is filled by a replacementbefore you offer to return to work, that replacementwill not be discharged in order to make place for you.We would much prefer that you return to work,rather than be forced to replace you with someoneelse for we would rather have our present employeeson the job.Shortly after the letter was received, the nonworkingemployees of the Company (no employees in the certifiedunit were working at the time) decided "for the local of-ficers to go in and talk to Mr. Earl Forrest on the condi-tions of the letter he'd sent andto come back to work."[Emphasis,. supplied. ]6About 200 employees appearedat the Company's premises. Local Union President WillieCouch,with whom Forrest had dealt on employeegrievances and other collective-bargaining matters, andCommitteemen JohnBlair,Raymond Tiptons, and Rus-sel Schrader left the group to talk to Forrest. Accordingto Forrest, "they told [him] they wanted to talk to [him]concerning their job or going back to work or somethingalong that line." Forrest responded that he "would talk tothem as individuals, but not as a group." Reference wasmade to Forrest's letter Qf August 11, 1964.After Forrest's communication the committee rejoinedthe group observing to Forrest before they left that"they'd find out about it." They returned within 10minutes and"told [Forrest] they'd talk to [him] as agroup, but they couldn't talk to him as individuals." For-rest testified, "I told them we couldn't talk then. So theymust have told the men. They broke up pretty soon andgot to leaving."7 According to Forrest, he was followingVice President Toler's instructions.Toler testified that he knew about the incident and wasaware that Forrest had informed the unioncommitteethat "he would not talk to them as a group, but as in-dividuals." Tolersaidthat it was upon his instructionsthat Forrest refused to discuss "reemployment of theseformer employees with a collective group or committee."Toler had instructed Forrest to meet only with the em-ployees "individually" and not to bargain with them as a"committee collectively." Such instructions were pur-suant to the Company's policy which Toler described,"Well, the policy I tried to establish, which was my inten-tion of establishing, was that we thought there would besome employees return to work, and that whenever theydid come to work they would have to be talked to indi-vidually . . . . About the conditions of employment .. .wages, hours of work, general conditions of employ-ment." The policy"remainedin effect on April 30, 1965.The record discloses that the policy was applied to em-ployees who returned to work.FollowingAugust11,BlueDiamond commencedoperations. Shortly prior to January 19, 1965, the LocalUnion met and, according to President Couch whosetestimony is credited, decided to "put a picket line up andsee if they'd recognize the picket line." Couch testified,"Well, they started back to work up there, the companydid.We found out they had a stock pile of coal that wehad, that we had loaded and they dumped it up there, thatthey hadn't paid any royality on at that time. And theystarted loading the stockpile of coal up and they were hir-ing outsidemen to comein there to do this job and takingour jobs that we were on. We had a meeting, the men didof Local 8280 and we decided that we had jobs. That wewas the bargaining agent up there. We hadan election andwe had chosen the United Mine Workers to bargain forus.And then them was our jobs up there when the con-tract expired and if anybody worked up there we wantedour job.And the Company refused to talk to us on theletter.We went back to talk to them. We hada meetingand we decided that's the only choice we had to hold upeOther than reference to the"same production schedule" the letter didas he was pulling the door together he said that I will not see you, the mennot mention the terms or conditions of employment offered.as a committee,but I will see each individual,if they want to talk to me' John Blair testified, "... Earl Forrest come down and opened thethat way."door and he asked Willie what he was wanting Willie told him that the8The policy was applicable to employees who had ceased work onmen had sent us up there as a committee to talk to him to see what he hadApril 27, 1964.to offer in this letter. And Earl Forrest pulled the door back together and 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor our rights was to put a picket line up and to see if theyrecognized a picket line."9 [Emphasis supplied.]Peaceful picketing10 commenced at Blue Diamond'spremises on January 19, 1965. The picketing was con-ducted by employees who "stood around or sat in cars."Picket signs were set beside the road which noted amongother things that Local 8280 was on strike.In the latter part of January or early February 1965, theSouthern Labor Union demanded recognition for em-ployees at the Leatherwood No. 1 Mine. The Employerdenied the request on the ground that the Southern LaborUnion" at the time did not represent a majority of its em-ployees.On March 4, 1965, the Perry County Circuit Court ofthe State of Tennessee granted a temporary restrainingorderwhich could be interpreted as prohibiting allpickets.Picketing ceased thereafter untilMarch 31,1965, at which time the temporary restraining order wasmodified permitting four pickets to appear at each en-trance of the plant making eight pickets in all. The picket-ing continued until July 13, 1966, at which time a 10(1) in-junction was granted by the District Court for EasternDistrict of Kentucky, which is still in force. During theentire period of picketing, the picketing was conducted inthe same manner and picket signs were carried whichnoted among other things that Local 8280 was on strike.On April 30, 1965, representatives of the SouthernLabor Union appeared at the offices of Blue Diamondand made a demand on Vice President and GeneralManager Toler and Superintendent Earl Forrest for bar-gaining.Representatives of the Southern Labor Unionpresented approximately 120 authorizations. At the timethere were 119 employees in the unit, 28 of whom hadbeen employees who had worked for the Company priortoNovember 1, 1964. The authorization cards wereturned over to Fred Keen, the Employer's officemanager, for the purpose of authenticating the signaturesof the employees appearing on the authorization cards.Keen checked the signature on each card with the signa-ture of the employee appearing in the Employer's person-nel file.After checking all the cards Keen reported toForrest that there were about 115 valid cards. Dates onthe cards were not checked. Forrest immediately con-tacted the Southern Labor Union representatives and ad-vised them that Blue Diamond was recognizing theSouthern Labor Union as its employees' collective-bar-gaining agent and would meet with it for the purpose ofnegotiating a collective-bargaining agreement on May 4,1965.On the same date, April 30, 1965, Toler directed aletter to C. E. Beane, president of District 30, as follows:You are hereby notified that Blue Diamond CoalCo. is convinced that United Mine Workers ofAmerica no longer represents a majority of our em-ployees at our Leatherwood Mine, Leatherwood,Perry Co., Ky.Negotiations were commenced between Blue Diamondand the Southern Labor Union at the Union's office inCumberland, Kentucky. A contract was signed on May5. In all the parties negotiated between 14 and 18 hours.The contract contained the same hours, the same vaca-9According to C. E. Beane, president of District 30, the Local Union'sofficers reported to him that "they had not picketed until the Companyreopened the mine and started luring men and that since the Company hadrefused to meet with them down there, and were hiring men, they were upthere to see if they could protect their jobs and asked the men not to go ontions, the same welfare fund, and the same wages as thatwhich had been negotiated and executed at the Em-ployer's Blair Fork Mine between the same parties.Toler testified that during the period of the strike theRespondent did not disqualify any of the employees byreason of any strike violence which they may have com-mitted during the strike.ConclusionsTheGeneralCounsel contends that the abovedescribed picketing which continued on and after the Em-ployer's recognition of Southern Labor Union Local No.188 on April 30, 1965, constituted an unfair labor prac-tice within the meaning of Section 8(b)(7)(A) of the Act.Section 8(b)(7)(A) provides:It shall be an unfair labor practice for a labor or-ganization or its agents -(7) to picket or cause to be picketed, or threatento picket or cause to be picketed, any employerwherean object thereof is forcing or requiring anemployer to recognize or bargain with a labor or-ganizationas the representative of his employees, orforcing or requiring the employees of an employer toaccept or select such labor organization as their col-lective bargaining representative,unless such labororganization is currently certified as the representa-tive of such employees:(A)where the employer haslawfully recognizedin accordance with this Act any other labor organiza-tion and a question concerning representation maynot appropriately be raised under section 9(c) of thisAct. . . . [Emphasis supplied.]The General Counsel does not contend that the picket-ing described above prior to the Employer's recognitionof the Southern Labor Union on April 30, 1965, was inviolation of Section 8(b)(7)(A) but asserts that thereafterthe picketing was converted into unlawful picketing inviolation of Section 8(b)(7)(A) of the Act by the Em-ployer's recognition of the Southern Labor Union and itscontemporaneous withdrawal of recognition from theRespondents.According to the General Counsel thepicketingwhich continued without substantial changeafter the Employer's recognition of the Southern LaborUnion was "clearly for the purpose of regaining recogni-tion for the District and/or the International." Thus,reasons the General Counsel, the picketing continued asunprotected concerted activity and the sanctions of Sec-tion 8(b)(7)(A) became applicable.First: InInternational Hod Carriers Building, etc. (C.A. Blinne Construction Co.),135 NLRB 1153, 1156, theBoard said in reference to Section 8(b)(7) of the Act:The section as a whole, as is apparent from itsopening phrases, prescribes limitations only onpicketing for an object of "recognition" or "bargain-ing" (both of which terms will hereinafter be sub-sumed under the single term "recognition") or for anthe jobs there that belonged to them."10When President Beane attended the Local's meeting he "told them ifthey continued to picket to do it peacefully .. .11Local 188 is an affiliate of the Southern Labor Union It was char-tered May 5, 1965. LOCAL NO.8280, UMW277object of organization.Picketing for other objects isnot proscribed by this section.Moreover, not allpicketingforrecognitionororganizationisproscribed. A "currently certified" union may picketfor recognition or organization of employees forwhom it is certified.And even a union which is notcertified is barred from recognition or organizationpicketing only in three general areas. The first area,defined in subparagraph (A) of Section 8(b)(7), re-lates to situations where another union has been law-fully recognized and a question concerning represen-tationcannotappropriatelyberaised...."[Emphasis supplied.]The Board further opined at 1159:However, at the risk of laboring the obvious, it is im-portant to note that structurally, as well as grammati-cally, subparagraphs (A), (B), and (C) are subor-dinate to and controlled by the opening phrases ofSection 8(b)(7).In other words, the thrust of all theSection 8(b)(7) provisions is only upon picketing foran object of recognition or organization, and notupon picketing for other objects.[Emphasis sup-plied.]InNational Packing Company, Inc.,158 NLRB 1680,1685, the Board reaffirmed its position taken in theBlinnecase,supra,the Board said:Section 8(b)(7) is concerned specifically withlimitations on the right to picket. We are convinced,however, that the right to picket and the right tostrike in the instant case are inextricably part of thesame conduct. Therefore, as the Supreme Courtstated inCurtis Bros., supra[362 U.S. 274], anorder "against peaceful picketing would obviously`impede' the right to strike," and can be sustainedonly if "specifically provided for" in the Act. Withregard to the types of picketing that were "specifi-cally provided for," we stated in theBlinnecase [135NLRB 1153] that Section 8(b)(7) "as a whole, as isapparent from its opening phrases, prescribes limita-tions only on picketing for an object of `recognition'or `bargaining' ... or for an object of organization.Picketing for other objects is not proscribed by thissection."[Emphasis supplied.]The Board held that, in that the strike was to protestthe employer's "broken promises," the picketing was notfor the purpose of obtaining recognition or bargaining;hence the employees did not picket for an object violativeof Section 8(b)(7) of the Act. In reaching this conclusionthe Board said, "We have held that Section 8(b)(7)(B)does not preclude picketing to protest an employer's un-fair labor practice." The Board pointed out that one of theelements to be proved in order to establish a Section8(b)(7) violation is that "the object of the picketing is toforce the Respondent `to recognize or bargain with alabor organization."' Thus the "object of the picketing"becomes pertinent in this proceeding for, if the "object ofthe picketing" was other than one proscribed by Section8(b)(7)(A) of the Act, the picketing was lawful.The Respondents maintain that such "picketing ...was engaged in, not with the intent of violating the Act,but in protest to the violation of the Act by the BlueDiamond Coal Company...."It is clear that an object of the picketing was to protesttheEmployer's insistence upon individual bargainingwith the employees who had ceased to work. The policywhich was announced and followed during the certifica-tion year interfered with, restrained and coerced em-ployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act and the Employer thereby violated Sec-tion 8(a)(1) of the Act.12 Such are the teachings of theSupreme Court inMedo Photo Supply Corporation v.N.L.R.B.,321 U.S. 678, 684. The Supreme Court said:That it is a violation of the essential principle ofcollective bargaining and an infringement of the Actfortheemployer to disregard the bargainingrepresentative by negotiating with individual em-ployees,whether a majority or a miniority, withrespect to wages, hours and working conditions wasrecognized by this Court inJ.I.Case Co. v.N.L.R.B.,321 U.S. 332 .... The statute guaranteesto all employees the right to bargain collectivelythrough their chosen representatives. Bargaining car-ried on by the employer directly with the employees,whether a minority or majority, who have notrevoked their designation of a bargaining agent,would be subversive of the mode of collective bar-gaining which the statute has ordained, as the Board,the expert body in this field, has found. Such conductis therefore an interference with the rights guaran-teedby §7 and a vir^tion of §8(1) of the Act.It follows, therefore, since an object of the picketingwas in protest of the Employer's unfair labor practices,the picketing for such object was not proscribed by Sec-tion 8(b)(7)(A). However, the General Counsel, relyingon theBlinnecase,supra,but without reference to anyspecific language therein, argues that the Trial Examinermay not consider the unfair character of the picketingbecause a "meritorious charge alleging same" has notbeen filed.Unfair labor practice strikers "do not lose their statusand are entitled to reinstatement with backpay, even ifreplacements for them have been made."Mastro PlasticsCorp. v. N.L.R.B.,350 U.S. 270, 278. Moreover, wherean economic strike has been converted into an unfairlabor practice strike as in the instant case an employer islikewise obligated to reinstate "unfair labor practice strik-ing employees upon their unconditional offers to returntowork."13PhilipCareyManufacturing Co.,,MiamiCabinet Division v. N.L.R.B.,331 F.2d 720, 729 (C.A.6).The Trial Examiner finds nothing in the Act or in thelegislative history of the Act where the intent is expressedthat unfair labor practice strikers shall be ousted fromtheir right to continue peaceful picketing against un-remedied unfair labor practices or that they shall losetheir status as unfair labor practice strikers because a"meritorious charge" alleging unfair labor practice hasnot been filed with the Board where, as here, competentand undisputed evidence established that unfair laborpractices have been committed against which the picket-ing is directed. Indeed inNational Packing Company,18Had the Employer not instituted this policy it seems likely that allthe Supreme Court said: "Within this definition [Section 2(3) of the Act]employees may have returned to work by April 30, 1965, since their pur-the strikers remained employes for the purpose of the Act and were pro-pose in approaching Superintendent Forrest was "to come back to work."tected against the unfair labor practices denounced by it."13 In NL.R.B. v. Mackay Radio & Telegraph Co.,304 U.S. 333, 345,308-926 0-70-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc., supra,the respondent employer was allowed to urgean 8(b)(7) defense against an alleged 8(a)(1) violationalthough it did not appear that a meritorious charge hadbeen filed alleging a violation of Section 8(b)(7).The General Counsel's theory leads to the speciousconclusion that employees striking against the unfairlabor practices of their employer, even though such unfairlabor practices are provable, are not permitted the protec-tion afforded to unfair labor practice strikers unless anduntil a "meritorious charge" has been filed. The em-ployees in the instant case were unfair labor practicestrikers by reason of their strike against their Employer'sunfair labor practices and remained unfair labor practicestrikers even though a "meritorious charge" was not filedwith the Board.14 The Trial Examiner finds nothing in theAct which limits the period during which unfair laborpractice strikers may continue to strike or picket or barsthem from a return to work upon an unconditional offer.Unfair labor practice strikers are apparent favorites of thelaw whose rights are not to be cut off except upon specificstatutorydirection.(SeeMastro PlasticsCorp. v.N.L.R.B., supra.)The Trial Examiner finds none. "Normay we forget that the interests to be protected areprimarily those of employees...." Philip Carey Mfg.,Co.,Miami Cabinet Division v. N.L.R.B., supra,735.Under the circumstances of this case the failure of theUnion to file unfair labor practice charges ought not towork a forfeiture of employees' statutory rights.An employer's refusal to reinstate unfair labor practicestrikers is an unfair labor practice.Rangaire Corporation,157 NLRB 682, footnote 11. Blue Diamond's employeescontinued as unfair labor practice strikers throughout theperiods herein involved and as unfair labor practicesstrikers exercised a protected right to picket in protest ofthe unfair labor practices against which they were strikinguntilsuch time as the unfair labor practices wereremedied. Picketing for such purpose does not fall withinthe proscription of Section 8(b)(7)(A) and may not beenjoined.Second: In addition to proving that an objective of thepicketing was for recognition or organization, the GeneralCounselmust also prove, in order to establish a8(b)(7)(A) violation, that the picketing was not on behalfof a labor organization "currently certified as therepresentative of such employees." The General Counselconcedes that the picketing was on behalf of "the Districtand/or International." 15The International was certified as bargaining represent-ative on January 16, 1964. Blue Diamond's employeesleft their jobs on April 27, 1965. Had the strike been an14 President Beane testified that charges were not filed with the Board.15 It is alleged in the consohdated complaint that".Respondentshave picketed,and caused to be picketed..16The General Counsel apparently recognized this proposition of lawsince he cited the following language from the case: "However, after thefirst year if the certificate has elapsed, though the certificate still createsa presumption as to the fact of majority status by the union, the presump-tion is at that pointrebuttableeven in the absence of unusual circum-stances."17In this regard the General Counsel has not brought to the Trial Ex-aminer's attention the specific evidence on which he may rely forrebutting the presumption.economic strike these employees, who exceeded thereturned strikers and striker replacements in number,would have been included with those employees eligibleto determine the majority status of the International untilApril 28, 1965, pursuant to Section 9(c)(3) of the Act.Thus, prior to April 29. 1965, the International's certifi-cation was current and valid. The General Counsel doesnot claim otherwise but asserts that the International"was not `currently certified' on April 30, 1965 within themeaning of 8(b)(7)(A)." Whether the International lost itscurrent certification, of course, depends upon whetherthe presumption as to the fact of its continued majoritystatus created by the certification is rebutted by "com-petent evidence." SeeCelanese Corporation ofAmerica,95 NLRB 664, 672.16 It becomes pertinent therefore toexamine the record to determine whether the evidenceadduced rebuts the presumption. 17The Trial Examiner is of the opinion that the presump-tion as to the fact of the majority status by the Interna-tional created by the certification has not been rebuttedby competent evidence. Of controlling importance inreaching this conclusion are the following factors.(a)On April 30, 1965, the unfair labor practicestrikers referred to above exceeded the number ofreturned strikers and striker replacements.(b)Competent credible evidence is lacking to provethatamajority of the working employees of BlueDiamond had designated a labor union other than the In-ternational as their bargaining agent on April 30, 1965.Dewey Goodson, a member of the Southern LaborUnion, obtained two or three packages of the blankdesignation cards from the Southern Labor Union atCumberland,Kentucky, sometime in January 1965.These cards were distributed to Blue Diamond em-ployees. Goodson testified that cards were signed on thejob. In soliciting signatures Goodson told the employeesthat "if there wasn't a union in the plant they would haveto quit."18Designation cards for the Southern Labor Union whichwere offered into evidence were identified by BlueDiamond's Office Manager Keen as cards which weresubmitted to the Employer on April 30, 1965. Relying onthese cards, Blue Diamond recognized the SouthernLabor Union.19 For the purpose of authenticating thecardsKeen testified that he "checked each individualsignature against the signatures that were in the personnelfile of each individual." Out of the 120 cards submitted herejected 4 or 5 "because their signature didn't appear tobe authentic according to their signature in the personnelfile."20 Keen testified that he possessed no "special train-18While there is some ambiguity in Goodson's testimony he gave em-ployees theimpressionthat if they did not choose the Southern LaborUnion they would lose theirjobs. Thus there is an unresolved question inthe record as to whether the cards represented the uncoerced desires ofthe signatories19The fact that Blue Diamond may have recognized the SouthernLabor Union in good faith is immaterial as proof of the loss of Interna-tional'smajority status SeeInternational Ladies' Garment Workers'Union, AFL-CIO [Bernhard Altmann] v N.L.R.B.,366 U.S. 731,738E0Keen did not recall which cards he had considered bore authenticsignatures. LOCAL NO.8280, UMW'ing as far as handwriting, reading handwritting and soforth is concerned. " 21 Keen testified that he did not checkthe dates appearing on the cards.22 Some of the cardsbore dates later than April 30, 1965; some cards were ofemployees whose names did not appear on the Em-ployer'sApril 30 payroll. After Keen checked thecards they did not remain in his custody or control. WhileKeen identified the cards as those which he had examinedon April 30, 1965, he did not, at the hearing, pass uponthe authenticity of the signatures appearing upon them.The General Counsel offered no other proof of the validi-ty of the signatures appearing on the cards.23 It is clearthat the cards were not self-authenticating; but proof wasrequired to establish the validity of the signatures appear-ing on them. Indeed, Keen's apparent confusion on thewitness stand in reference to the cards, the dispatch withwhich the cards were validated by the Employer and thespeedy execution of the contract with the Southern LaborUnion manifested a prior determination to recognize suchUnion rather than a desire to carefully consider the validi-ty of the signatures. Moreover, the Employer made no in-vestigation at all to ascertain whether the cards, which ontheir faces disclosed that a majority of them were ex-21Keen was asked under what circumstances-would his job haverequired him to review the authenticity of an employee's signature He an-swered,"...I sign most of them up.Of course,I have seen them theresign their name at the time they signed up. Of course,if there is anyquestion that conies up regarding the pay day,the pay day the man mighthave gotten,or the endorsement on a check I would always check it, andseveral times I've done that;checked the signature against the signatureof the manat thetime he signed up."22A substantial majority of the cards produced at the hearing weredated January 21, 1965.23 The record is barren of any authentic specimen signatures with whichthe Trial Examiner could have compared the signatures on the cards279ecuted in January, expressed the employees' desires onApril. 30. It seems clear that the record as a whole doesnot disclose that the Employer engaged in carefulcrosschecking of well-analyzed employer records withthe union authorizations.Moreover, the fact that theGeneral Counsel producedno witnessesto authenticatethe signatures, although it is apparent that such witnesseswere available, raises doubts as to whether a majority ofthe signatures on the cards were in fact valid designationson April 30.24Viewing the record as a whole the Trial Examiner findsthat the proof adduced by the General Counsel is insuffi-cient to rebut the presumption as to the fact of majoritystatus by the International created by the certificationand that theInternationalwas "currently certified as therepresentative" of BlueDiamond'semployees on April30,1965 .25RECOMMENDED ORDERThe Respondent's motion to dismiss is granted and theconsolidated complaint is dismissed.24 " .. where the party on whom rests the burden of evidence as to aparticular fact has the evidence within his control and withholds it, thepresumption is that such evidence is against his interest and insistence "N.L.R.B. v. Ohio Calcium Company,133 F.2d 721,727 (C.A 6)25The Trial Examiner has considered immaterial any reference to thecontract executed on May 5, 1965, between the Southern Labor Unionand Blue Diamond since the claim is that the picketing became unlawfulon April 30,1965. Moreover,the contract which was,on the basis of therecord,executed by a minority union other than the certified union couldnot constitute a bar to a representation proceeding.CEMeadowsweetDairy Farms, Inc.,158 NLRB 1044